                      Case 3:21-mc-00109-UNA              Document 2     05/21/21 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                     MIDDLE DISTRICT OF LOUISIANA


          IN THE MATTER OF THE DISBARMENT OF                                    MISCELLANEOUS

          MICHAEL PETER ARATA                                                   No. 21-109
          Louisiana Bar Roll No. 21448


                                             ORDER OF DISBARMENT


                  The Court having been notified that MICHAEL PETER ARATA was DISBARRED by the

          Louisiana Supreme Court effective May 4, 2021, and membership in good standing before the Bar

          of the Supreme Court of Louisiana being required by Local Rule 83(b)(2) as a prerequisite to practice

          before this Court:

                  IT IS ORDERED AND ADJUDGED that MICAHEL PETER ARATA, Louisiana Bar No.

          21448, be, and is hereby DISBARRED, effective May 20, 2021 from practice of law before this

          Court, unless he shows good cause within thirty (30) days from the date of this order why he should

          not be DISBARRED. The DISBARMENT hereby ordered shall continue in effect until further

          order of this Court.

                  Baton Rouge, Louisiana, this     20th      day of       May                  , 2021.




                                                          S
                                                          SHELLY D. DICK, CHIEF JUDGE
                                                          UNITED STATES DISTRICT COURT
                                                          MIDDLE DISTRICT OF LOUISIANA




EDLA, WDLA, USCA, LAMB, LASC, and M. Arata
